409 F.2d 513
Albert ARCINIAGA, Appellant,v.UNITED STATES of America, Appellee.
No. 22873.
United States Court of Appeals Ninth Circuit.
April 3, 1969.
Rehearing Denied August 22, 1969.

Conrad G. Walker (argued), San Diego, Cal., for appellant.
Phillip W. Johnson (argued), Asst. U. S. Atty., Edwin L. Miller, Jr., U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and VON DER HEYDT,* District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
This was a border crossing case with a rubber contraption containing narcotics which defendant had swallowed, lodging in the stomach. The package was retrieved by causing an emetic to be given to Arciniaga.


3
We have had a number of alimentary canal cases involving narcotics. Some of them are:


4
Blackford v. United States, 9 Cir., 247 F.2d 745, cert. denied 356 U.S. 914, 78 S. Ct. 672, 2 L. Ed. 2d 586.


5
Blefare v. United States, 9 Cir., 362 F.2d 870.


6
Rivas v. United States, 9 Cir., 368 F.2d 703.


7
Henderson v. United States, 9 Cir., 390 F.2d 805.


8
Huguez v. United States, 9 Cir., 406 F.2d 366, decided Sept. 30, 1968.


9
We find this one closest to Rivas.


10
Other points asserted we find without merit.



Notes:


*
 The Honorable James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation